


FIRST COMMUNITY FINANCIAL
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is made and entered into as of the Effective Date, by
and among FIRST COMMUNITY FINANCIAL PARTNERS, INC., FIRST COMMUNITY FINANCIAL
BANK, and GLEN L. STITELEY. As used in this Agreement, capitalized terms have
the meanings set forth in Section 21.
RECITALS
A.Executive has been employed by the Company.
B.The Company will consolidate its subsidiary banks into one wholly-owned
institution (which will be the Bank) via simultaneous mergers (the “Bank
Consolidation”).
C.Following the Bank Consolidation, the Employer desires to employ Executive
pursuant to the terms of this Agreement and Executive desires to be employed by
the Employer pursuant to such terms.
D.The Parties have made commitments to each other on a variety of important
issues concerning Executive’s employment with the Employer, including the
performance that will be expected of Executive, the compensation Executive will
be paid, how long and under what circumstances Executive will remain employed,
and the financial details relating to any decision that either the Employer or
Executive may make to terminate this Agreement and Executive’s employment with
the Employer.
E.The Parties desire to enter into this Agreement as of the Effective Date and,
to the extent provided herein, to have this Agreement supersede all prior
employment agreements between the Parties, whether or not in writing, and to
have any such prior employment agreements become null and void as of the
Effective Date, in each case contingent upon the consummation of the Bank
Consolidation.
AGREEMENT
In consideration of the foregoing and the mutual promises and covenants of the
Parties set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby expressly covenant and agree as
follows:
1.Employment Period. The Employer shall employ Executive during the Employment
Period and Executive shall remain in the employ of the Employer and provide
services to the Employer during the Employment Period in accordance with the
terms of this Agreement. The “Employment Period” shall be the period beginning
on the Effective Date and ending on the first anniversary of the Effective Date,
unless sooner terminated as provided herein, provided that the Employment Period
shall be extended automatically for one additional year beginning on the

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement

--------------------------------------------------------------------------------



first anniversary of the Effective Date and on each anniversary thereafter
unless either Party notifies the other Party, by written notice delivered no
later than 90 days prior to such anniversary, that the Employment Period shall
not be extended. Notwithstanding any provision of this Agreement to the
contrary, if a Change in Control occurs during the Employment Period, this
Agreement shall remain in effect for the two-year period immediately following
the Change in Control and shall then terminate.
2.    Duties. During the Employment Period, Executive shall devote Executive’s
full business time, energy, and talent to serving as the Chief Financial Officer
of the Bank, subject to the direction of the Chief Executive Officer of the
Bank, and the Chief Financial Officer of the Company, subject to the direction
of the Chief Executive Officer of the Company. Executive shall have the duties
that are commensurate with Executive’s position(s) and any other duties that may
be assigned to Executive by the Chief Executive Officer of the Company or the
Bank, and Executive shall perform all such duties faithfully and efficiently.
Executive shall have such powers as are inherent to the undertakings applicable
to Executive’s position and necessary to carry out the duties required of
Executive hereunder. Notwithstanding the foregoing provisions of this Section 2,
during the Employment Period, Executive may devote reasonable time to activities
other than those required under this Agreement, including activities of a
charitable, educational, religious, or similar nature to the extent such
activities do not, in the judgment of the Company Board, inhibit, prohibit,
interfere with, or conflict with Executive’s duties under this Agreement or
conflict in any material way with the business of the Employer or any Affiliate;
provided, however, that Executive shall not serve on the board of directors of
any business (other than the Employer or an Affiliate) or hold any other
position with any business without receiving the prior written consent of the
Company Board.
3.    Compensation and Benefits. During the Employment Period, while Executive
is employed by the Employer, the Bank shall compensate Executive for Executive’s
services as follows:
(a)    Base Salary. Executive shall be paid a base salary at an annual rate of
$162,750 (the “Annual Base Salary”), which shall be payable in accordance with
the normal payroll practices of the Bank then in effect. Each year during the
Employment Period, Executive’s Annual Base Salary shall be reviewed by the
Compensation Committee for possible increase, but not decrease, with any such
increase to be effective as of January 1 of the year of such adjustment;
provided, however, that the first such review shall occur within 180 days
following the Effective Date.
(b)    Annual Bonus. Executive shall be eligible to receive performance-based
annual incentive bonuses (each, the “Incentive Bonus”) from the Bank for each
fiscal year ending during the Employment Period. Incentive Bonuses shall be
established and determined in accordance with the Bank’s annual cash incentive
plan, as may be in effect from time to time, or otherwise as determined by the
Compensation Committee. Any Incentive Bonus shall be paid to Executive no later
than two and one-half months after the close of the year in which it is earned,
provided that any Incentive Bonus shall not be considered earned until the
Compensation Committee has made all determinations and taken all actions
necessary to establish such Incentive Bonus.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    2

--------------------------------------------------------------------------------



(c)    Benefit Plans. Executive shall be eligible to participate, subject to the
terms thereof, in all incentive plans of the Bank as may be in effect from time
to time with respect to senior executives employed by the Bank, on as favorable
a basis as other similarly situated and performing executives. During the
Employment Period, Executive and Executive’s dependents, as the case may be,
shall be eligible to participate, subject to the terms thereof, in all pension
and similar benefit plans and all medical, dental, disability, group and
executive life, accidental death and travel accident insurance, and other
similar welfare benefit plans of the Bank as may be in effect from time to time
with respect to senior executives employed by the Bank, on as favorable a basis
as other similarly situated and performing executives.
(d)    Vacation. Executive shall be entitled to accrue paid vacation in
accordance with and subject to the Bank’s vacation programs and policies as may
be in effect from time to time, provided that the minimum number of paid
vacation days Executive shall accrue per calendar year is 25 days.
(e)    Business Reimbursements. Executive shall be eligible to be reimbursed by
the Bank, on terms that are substantially similar to those that apply to other
similarly situated and performing executives employed by the Bank, for
reasonable out-of-pocket expenses for entertainment, travel, meals, lodging, and
similar items that are consistent with the Bank’s expense reimbursement policy
and that are actually incurred by Executive in the promotion of the Bank’s
business.
4.    Rights upon Termination. This Agreement and Executive’s employment under
this Agreement may be terminated for any of the reasons described in this
Section 4. Executive’s right to benefits, if any, for periods after the
Termination Date shall be determined in accordance with this Section 4:
(a)    Minimum Benefits. If the Termination Date occurs during the Employment
Period for any reason, Executive shall be entitled to the Minimum Benefits, in
addition to any other benefits to which Executive may be entitled under the
following provisions of this Section 4 or the express terms of any employee
benefit plan or as required by law. Any benefits to be provided to Executive
pursuant to this Section 4(a) shall be provided within 30 days after the
Termination Date; provided, however, that any benefits, incentives or awards
payable as described in Section 4(i) shall be provided in accordance with the
terms of the applicable plan, program, or arrangement. Except as may expressly
be provided to the contrary in this Agreement, nothing in this Agreement shall
be construed as requiring Executive to be treated as employed by the Employer or
an Affiliate following the Termination Date for purposes of any plan, program,
or arrangement.
(b)    Termination for Cause, Voluntary Resignation, or Non-Renewal. If the
Termination Date occurs during the Employment Period and is a result of a
Termination for Cause or a termination by Executive other than for Good Reason,
or if this Agreement expires due to notice of non-renewal by either Party as
provided under Section 1 or at the end of a Covered Period, then, other than the
Minimum Benefits, Executive shall have no right to benefits under this Agreement
(and the Employer and the Affiliates shall have no obligation to provide any
such benefits) for periods after the Termination Date.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    3

--------------------------------------------------------------------------------



(c)    Termination other than for Cause or Termination for Good Reason. If
Executive’s employment is subject to a Termination other than during a Covered
Period, then, in addition to the Minimum Benefits, the Bank shall provide
Executive the following benefits:
(i)    On the first regularly-scheduled payroll date following the 45th day
following the Termination Date, Executive shall commence receiving the Severance
Amount (less any amount described in Section 4(c)(ii)), with such amount to be
paid in 24 substantially equal semi-monthly installments, with each successive
payment being due on the semi-monthly anniversary of the Termination Date.
(ii)    To the extent any portion of the Severance Amount exceeds the “safe
harbor” amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A),
Executive shall receive such portion of the Severance Amount that exceeds the
“safe harbor” amount in a single lump sum payment payable on the first
regularly-scheduled payroll date following the 45th day following the
Termination Date.
(iii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits described in Section 4(e).
(d)    Termination upon a Change in Control. If Executive’s employment is
subject to a Termination within a Covered Period, then, in addition to Minimum
Benefits, the Bank shall provide Executive the following benefits:
(i)    On the 45th day following the Termination Date, the Bank shall pay
Executive a lump sum payment in an amount equal to the Severance Amount.
(ii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 4(e).
(e)    Medical and Dental Benefits. If Executive’s employment is subject to a
Termination, to the extent that Executive or any of Executive’s dependents may
be covered under the terms of any medical or dental plans of the Bank (or an
Affiliate) for active employees immediately prior to the Termination Date, then,
provided Executive is eligible for and elects coverage under the health care
continuation rules of COBRA, the Bank shall provide Executive and those
dependents with coverage equivalent to the coverage in effect immediately prior
to the Termination for a period of 12 months immediately following the
Termination, such that Executive shall be required to pay, on a monthly basis,
the same amount as Executive would pay if Executive continued in employment with
the Employer during such period (with such monthly amount payable by Executive
reduced by an amount equal to one-twelfth of the aggregate amount of Bank
contributions to Executive’s health savings account during the 12-month period
prior to Executive’s Termination), and thereafter Executive shall be responsible
for the full cost of such continued coverage; provided, however, that such
coverage shall be provided only to the extent that it does not result in any
additional tax or other penalty being imposed on the Bank (or an Affiliate) or
violate any nondiscrimination requirements then applicable with respect to the
applicable plans. The coverages under this Section 4(e) may be procured directly
by the Bank (or an Affiliate, if appropriate) apart from, and outside of the
terms of the respective plans, provided that Executive

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    4

--------------------------------------------------------------------------------



and Executive’s dependents comply with all of the terms of the substitute
medical or dental plans, and provided, further, that the cost to the Bank and
the Affiliates shall not exceed the cost for continued COBRA coverage under the
Bank’s (or an Affiliate’s) plans, as set forth in the immediately preceding
sentence. In the event Executive or any of Executive’s dependents is or becomes
eligible for coverage under the terms of any other medical and/or dental plan of
a subsequent employer with plan benefits that are comparable to Bank (or
Affiliate) plan benefits, the Bank’s and the Affiliates’ obligations under this
Section 4(e) shall cease with respect to the eligible Executive and/or
dependent. Executive and Executive’s dependents must notify the Bank of any
subsequent employment and provide information regarding medical and/or dental
coverage available.
(f)    Termination Due to Executive’s Death. If Executive’s employment with the
Employer and all Affiliates is subject to a termination due to Executive’s
death, then, in addition to the Minimum Benefits, the Bank shall provide the
following benefits:
(i)    The Bank shall pay to Executive’s heirs, estate, or personal
representative, as may be applicable, a lump sum amount equal to 50% of
Executive’s Annual Base Salary as of the time of Executive’s death, within 90
days following Executive’s death.
(ii)    Executive’s dependents, as may be applicable, shall be entitled to the
benefits provided in Section 4(e), provided that such benefits shall be paid for
by the Bank, such that Executive’s dependents shall not be required to pay the
same amount as Executive would pay if Executive continued in employment with the
Employer during the 12-month period described in Section 4(e).
(g)    Termination Due to Executive’s Disability. If Executive’s employment with
the Employer and all Affiliates is subject to a termination due to Executive’s
Disability, then, in addition to the Minimum Benefits, the Bank shall provide
the following benefits:
(i)    On the first regularly-scheduled payroll date following the 45th day
following the Termination Date, the Bank shall pay to Executive a lump sum
amount equal to 100% of Executive’s Annual Base Salary as of such Termination
Date.
(ii)    Executive (and Executive’s dependents, as may be applicable) shall be
entitled to the benefits provided in Section 4(e).
(iii)    During the 12 months immediately following the Termination Date,
Executive and Executive’s dependents, as may be applicable, shall continue to be
eligible to participate, subject to the terms thereof, in all disability and
life insurance plans of the Bank as may be in effect from time to time with
respect to senior executives employed by the Bank, on as favorable a basis as
immediately prior to the Termination Date.
(h)    Golden Parachute Payment Adjustment.
(i)    If the value of any payment or other benefit Executive would receive in
connection with a Change in Control (the “Benefit”) would (A) constitute a
“parachute payment” within the meaning of Code Section 280G, and (B) but for
this sentence, be subject

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    5

--------------------------------------------------------------------------------



to the Excise Tax, then the Benefit shall be reduced to the Reduced Amount. The
“Reduced Amount” shall be either (1) the largest portion of the Benefit that
would result in no portion of the Benefit being subject to the Excise Tax or (2)
the largest portion, up to and including the total, of the Benefit, whichever
amount, after taking into account all applicable federal, state, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Benefit notwithstanding that all or some
portion of the Benefit may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Benefit equals the Reduced Amount, reduction shall occur in the following order
unless Executive elects in writing a different order (provided, however, that
such election shall be subject to the Bank’s approval if made on or after the
date on which the event that triggers the Benefit occurs and to the extent that
such election does not violate Code Section 409A): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that accelerated vesting of stock awards is to be
reduced, such accelerated vesting shall be cancelled in the reverse order of the
grant date of Executive’s stock awards unless Executive elects in writing a
different order for cancellation.
(ii)    The accounting firm engaged by the Bank for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform any
calculations necessary in connection with this Section 4(h). If the accounting
firm so engaged by the Bank is serving as accountant or auditor for the
individual, entity, or group effecting the Change in Control, the Bank shall
appoint a nationally recognized accounting firm to make the determinations
required hereunder. The Bank shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
(iii)    The accounting firm engaged to make the determinations under this
Section 4(h) shall provide its calculations, together with detailed supporting
documentation, to the Parties within 15 calendar days after the date on which
Executive’s right to a Benefit is triggered (if requested at that time by
Executive or the Bank) or such other time as requested by Executive or the Bank.
If the accounting firm determines that no Excise Tax is payable with respect to
a Benefit, it shall furnish the Parties with an opinion reasonably acceptable to
the Bank that no Excise Tax will be imposed with respect to such Benefit. Any
good faith determinations of the accounting firm made hereunder shall be final,
binding, and conclusive upon the Parties, except as set forth below.
(iv)    If, notwithstanding any reduction described in this Section 4(h), the
IRS determines that Executive is liable for the Excise Tax as a result of the
receipt of the payment of benefits as described above, then Executive shall be
obligated to pay back to the Bank, within 30 days after a final IRS
determination, or, in the event Executive challenges the final IRS
determination, within 30 days after a final judicial determination, a portion of
the payment equal to the Repayment Amount. The “Repayment Amount” with respect
to the payment of benefits shall be the smallest amount, if any, required to be
paid to the Bank so that Executive’s net after-tax proceeds with respect to any
payment of benefits (after taking into account the payment of the Excise Tax and
all other applicable taxes imposed

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    6

--------------------------------------------------------------------------------



on such payment) are maximized. The Repayment Amount with respect to the payment
of benefits shall be $0 if a Repayment Amount of more than $0 would not result
in Executive’s net after-tax proceeds with respect to the payment of such
benefits being maximized. If the Excise Tax is not eliminated pursuant to this
Section 4(h), Executive shall pay the Excise Tax.
(v)    Notwithstanding any other provision of this Section 4(h), if (A) there is
a reduction in the payment of benefits as described in this Section 4(h),
(B) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s benefits had not previously been
reduced), and (C) Executive pays the Excise Tax, then the Bank shall pay to
Executive those benefits that were reduced pursuant to Section 4(h)
contemporaneously or as soon as administratively possible after Executive pays
the Excise Tax so that Executive’s net after-tax proceeds with respect to the
payment of benefits is maximized.
(i)    Other Benefits.
(i)    Executive’s rights following a termination of employment with the
Employer and the Affiliates for any reason with respect to any benefits,
incentives, or awards provided to Executive pursuant to the terms of any plan,
program, or arrangement sponsored or maintained by the Bank or the Affiliates,
whether tax-qualified or not, which are not specifically addressed herein, shall
be subject to the terms of such plan, program, or arrangement and this Agreement
shall have no effect upon such terms except as specifically provided herein.
(ii)    Except as specifically provided herein, the Bank and the Affiliates
shall have no further obligations to Executive under this Agreement following
Executive’s termination of employment for any reason.
(j)    Removal from any Boards and Positions. Upon Executive’s termination of
employment for any reason under this Agreement, Executive shall be deemed to
resign (i) if a member, from any board to which Executive has been appointed or
nominated by or on behalf of the Employer or an Affiliate, (ii) from each
position with the Employer and the Affiliates, including as an officer of the
Employer or the Affiliates, and (iii) as a fiduciary of any employee benefit
plan of the Employer or the Affiliates.
(k)    Regulatory Suspension and Termination.
(i)    If Executive is suspended or temporarily prohibited from participating in
the conduct of the affairs of the Employer or an Affiliate by a notice served
under Section 8(e) or 8(g) of the FDIA, all obligations of the Employer and the
Affiliates under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings, provided that if the charges in such
notice are dismissed, the Bank may in its discretion (A) pay Executive all or
part of the compensation withheld while its and the Affiliates’ obligations
under this Agreement were suspended and (B) reinstate in

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    7

--------------------------------------------------------------------------------



whole or in part any of its and the Affiliates’ obligations that were suspended,
all in accordance with Code Section 409A.
(ii)    If Executive is removed or permanently prohibited from participating in
the conduct of the affairs of the Employer or an Affiliate by an order issued
under Section 8(e) or 8(g) of the FDIA, all obligations of the Employer and the
Affiliates under this Agreement shall terminate as of the effective date of the
order, provided that this Section 4(k) shall not affect any vested rights of the
Parties.
(iii)    If the Bank is in default as defined in Section 3(x) of the FDIA, all
obligations of the Employer under this Agreement shall terminate as of the date
of default, provided that this Section 4(k) shall not affect any vested rights
of the Parties.
(iv)    All obligations of the Employer under this Agreement shall be
terminated, except to the extent determined by the FDIC that continuation of
this Agreement is necessary for the continued operation of the institution, at
the time the FDIC enters into an agreement to provide assistance to or on behalf
of the Bank under the authority contained in Section 13(c) of the FDIA, or when
the Bank is determined by the FDIC to be in an unsafe or unsound condition,
provided that this Section 4(k) shall not affect any vested rights of the
Parties.
(v)    Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
FDIA.
(l)    Clawback. Notwithstanding any provision of this Agreement to the
contrary, if any Severance Restrictions require the recapture or “clawback” of
any Severance Amount paid to Executive under this Agreement, Executive shall
repay to the Bank the aggregate amount of any such payments, with such repayment
to occur no later than 30 days following Executive’s receipt of a written notice
from the Bank indicating that payments received by Executive under this
Agreement are subject to recapture or clawback pursuant to the Severance
Restrictions.
(m)    TARP. Notwithstanding any provision of this Agreement to the contrary, if
the Bank is, as a result of its or any Affiliate’s participation in TARP,
prohibited from paying or providing to Executive any of the benefits described
herein, Executive shall have no further right to receive, and shall forever
waive and discharge any claim against the Employer or any respective directors,
officers, employees, and agents with respect to, any such benefits, and
Executive shall not be entitled to any other compensation or benefit in lieu
thereof. Further, to the extent Executive is or becomes subject to the
“claw-back” provisions of Section 111(b)(3)(B) of the EESA as a result of the
Bank’s or any Affiliate’s participation in TARP, Executive shall repay to the
Bank, within 15 business days of notification in writing that such amounts are
required to be repaid pursuant to such claw-back provisions, any amounts of
incentive compensation paid to Executive if it is later determined that such
payments were based on materially inaccurate financial statements or performance
metrics, or such claw-back is otherwise required by the Treasury pursuant to its
authority under TARP. If the Bank notifies Executive in writing that benefits
received by Executive hereunder are in violation of the EESA, Executive shall
repay the aggregate amount of such payments

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    8

--------------------------------------------------------------------------------



to the Bank no later than 15 business days following Executive’s receipt of such
notice. If Executive does not repay any such amounts within such 15-day periods,
Executive shall be liable for any costs incurred by the Bank, including
reasonable legal fees, in pursuing repayment of any such amounts.
5.    Release. Notwithstanding any provision of this Agreement to the contrary,
no benefits owed to Executive (or Executive’s dependents, heirs, estate, or
personal representative, as may be applicable) under Section 4(c), 4(d), 4(e),
4(f), or 4(g) (other than the Minimum Benefits) shall be provided to Executive
unless Executive (or Executive’s dependents, heirs, estate, or personal
representative, as may be applicable) executes (without subsequent revocation)
and delivers to the Bank a Release within 21 days (or such longer period to the
extent required by applicable law) following the Termination Date.
6.    Restrictive Covenants. Executive acknowledges that Executive has been and
will continue to be provided intimate knowledge of the business practices, trade
secrets, and other confidential and proprietary information of the Employer and
the Affiliates (including the Confidential Information), which, if exploited by
Executive, would seriously, adversely, and irreparably affect the interests of
the Employer and the Affiliates and the ability of each to continue its
business.
(a)    Confidential Information. Executive acknowledges that, during the course
of Executive’s employment with the Employer, Executive may produce and have
access to Confidential Information. Executive shall not directly or indirectly
use, disclose, copy, or make lists of Confidential Information for the benefit
of anyone other than the Employer, either during or after Executive’s employment
with the Employer, except to the extent that such information is or thereafter
becomes lawfully available from public sources, or such disclosure is authorized
in writing by the Employer, required by law, or otherwise as reasonably
necessary or appropriate in connection with the performance by Executive of
Executive’s duties hereunder. If Executive receives a subpoena or other court
order or is otherwise required by law to provide information to a governmental
authority or other person concerning the activities of the Employer or the
Affiliates, or Executive’s activities in connection with the business of the
Employer or the Affiliates, Executive shall immediately notify the Employer of
such subpoena, court order, or other requirement and deliver forthwith to the
Employer a copy thereof and any attachments and non-privileged correspondence
related thereto. Executive shall take reasonable precautions to protect against
the inadvertent disclosure of Confidential Information. Executive shall abide by
the Employer’s and the Affiliates’ policies, as in effect from time to time,
respecting avoidance of interests conflicting with those of the Employer and the
Affiliates; in this regard, Executive shall not directly or indirectly render
services to any person or entity where Executive’s service would involve the use
or disclosure of Confidential Information. Executive shall not use any
Confidential Information to guide Executive in searching publications or other
publicly available information, selecting a series of items of knowledge from
unconnected sources, and fitting them together to claim that Executive did not
violate any terms set forth in this Agreement.
(b)    Documents and Property.
(iii)    All records, files, documents, and other materials or copies thereof
relating to the business of the Employer or the Affiliates that Executive
prepares, receives,

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    9

--------------------------------------------------------------------------------



or uses shall be and remain the sole property of the Employer and, other than in
connection with the performance by Executive of Executive’s duties hereunder,
shall not be removed from the premises of the Employer or the Affiliates without
the Employer’s prior written consent, and shall be immediately returned to the
Employer upon Executive’s termination of employment for any reason, together
with all copies (including copies or recordings in electronic form), abstracts,
notes, or reproductions of any kind made from or about the records, files,
documents, or other materials. Executive shall disclose to the Employer all
computer and internet user identifications and passwords used by Executive in
the course of Executive’s performance of Executive’s duties hereunder or
necessary for accessing information on the Employer’s or the Affiliates’
computer systems upon Executive’s termination of employment for any reason.
(iv)    Executive acknowledges that Executive’s access to and permission to use
the Employer’s computer systems, networks, and equipment, and all Employer and
Affiliate information contained therein, is restricted to legitimate business
purposes on behalf of the Employer. Any other access to or use of such systems,
network, equipment, and information is without authorization and is prohibited.
The restrictions contained in this Section 6(b) extend to any personal computers
or other electronic devices of Executive that are used for business purposes
relating to the Employer and the Affiliates (including smart phones, PDAs,
digital tablets, or other portable electronic devices). Executive shall not
transfer any Employer or Affiliate information to any personal computer or other
electronic device that is not otherwise used for any business purpose relating
to the Employer or an Affiliate. Upon the termination of Executive’s employment
with the Employer for any reason, Executive’s authorization to access and
permission to use the Employer’s and the Affiliates’ computer systems, networks,
and equipment, and any Employer and Affiliate information contained therein,
shall cease.
(c)    Non-Solicitation. As an essential ingredient of and in consideration of
this Agreement, the Bank’s agreement to pay the compensation described herein,
and Executive’s employment with the Employer, Executive shall not, during
Executive’s employment or during the Restricted Period, whether the termination
of Executive’s employment occurs during the Employment Period or thereafter,
directly or indirectly do any of the following (all of which are collectively
referred to in this Agreement as the “Restrictive Covenant”):
(i)    (A) Induce or attempt to induce any employee of the Employer or an
Affiliate to leave the employ of the Employer or an Affiliate; (B) in any way
interfere with the relationship between the Employer or an Affiliate and any
employee of the Employer or an Affiliate; or (C) induce or attempt to induce any
customer, supplier, licensee, or other business relation of the Employer or an
Affiliate to cease doing business with the Employer or an Affiliate or in any
way interfere with the relationship between the Employer or an Affiliate and
their respective customers, suppliers, licensees, or other business relations.
(ii)    Solicit the business of any person or entity known to Executive to be a
customer of the Employer or an Affiliate, where Executive, or any person
reporting to Executive, had accessed Confidential Information of, had an ongoing
business relationship

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    10

--------------------------------------------------------------------------------



with, or had made Substantial Business Efforts with respect to, such person or
entity, with respect to products, activities, or services that compete in whole
or in part with the products, activities, or services of the Employer or an
Affiliate.
Notwithstanding any provision of this Agreement to the contrary, in the event
Executive’s employment is subject to a Termination and the Bank, as a result of
its or any Affiliate’s participation in TARP, is prohibited from providing to
Executive all benefits under Section 4(c), 4(d), and 4(e), the Restrictive
Covenant shall not apply.
(d)    Works Made for Hire Provisions. The Parties acknowledge that all work
performed by Executive for the Employer or an Affiliate shall be deemed a work
made for hire. The Employer shall at all times own and have exclusive right,
title, and interest in and to all Confidential Information and Inventions, and
the Employer shall retain the exclusive right to license, sell, transfer, and
otherwise use and dispose of the same. All enhancements of the technology of the
Employer or an Affiliate that are developed by Executive shall be the exclusive
property of the Employer. Executive hereby assigns to the Employer any right,
title, and interest in and to all Inventions that Executive may have, by law or
equity, without additional consideration of any kind whatsoever from the
Employer or an Affiliate. Executive shall execute and deliver any instruments or
documents and do all other things (including the giving of testimony) requested
by the Employer (both during and after the termination of Executive’s employment
with the Employer) in order to vest more fully in the Employer or an Affiliate
all ownership rights in the Inventions (including obtaining patent, copyright,
or trademark protection therefore). To the extent required by applicable state
statute, this Section 6(d) shall not apply to an Invention for which no
equipment, supplies, facility, or trade secret information of the Employer or an
Affiliate was used and that was developed entirely on Executive’s own time,
unless the Invention (i) relates to the business of the Employer or an Affiliate
or to the Employer’s or an Affiliate’s actual or demonstrably anticipated
research or development or (ii) results from any work performed by Executive for
the Employer or an Affiliate.
(e)    Remedies for Breach of Restrictive Covenants. Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained in this Section 6 are reasonable with respect to their duration,
geographical area, and scope. Executive further acknowledges that the
restrictions contained in this Section 6 are reasonable and necessary for the
protection of the legitimate business interests of the Employer and the
Affiliates, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Employer and the Affiliates
and such interests, and that such restrictions were a material inducement to the
Employer to enter into this Agreement. In the event of any violation or
threatened violation of the restrictions contained in this Section 6, the
Employer and the Affiliates, in addition to and not in limitation of, any other
rights, remedies, or damages available under this Agreement or otherwise at law
or in equity, (i) shall be entitled to preliminary and permanent injunctive
relief to prevent or restrain any such violation by Executive and all persons
directly or indirectly acting for or with Executive, as the case may be, without
any requirement that the Employer or an Affiliate post bond and (ii) shall be
relieved of any obligation to pay or provide any amounts or benefits pursuant to
this Agreement. If Executive violates the Restrictive Covenant and the Employer
brings legal action for injunctive or other relief, the Employer shall not, as a
result of the time involved in

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    11

--------------------------------------------------------------------------------



obtaining such relief, be deprived of the benefit of the full period of the
Restrictive Covenant; accordingly, the Restrictive Covenant shall be deemed to
have the duration specified herein computed from the date the relief is granted
but reduced by the time between the period when the Restricted Period began to
run and the date of the first violation of the Restrictive Covenant by
Executive.
(f)    Other Agreements. In the event of the existence of another agreement
between the Parties that (i) is in effect during the Restricted Period, and
(ii) contains restrictive covenants that conflict with any of the provisions of
this Section 6, then the more restrictive of such provisions from the two
agreements shall control for the period during which both agreements would
otherwise be in effect.
7.    No Set-Off; No Mitigation. Except as provided herein, the Employer’s
obligation to provide benefits under this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense, or other right the Employer may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, and such
amounts shall not be reduced whether or not Executive obtains other employment.
8.    Notices. Notices and all other communications under this Agreement shall
be in writing and shall be deemed given when mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: if to the Employer, First Community Financial Partners, Inc.;
Attention: Chairman of the Board of Directors; 2801 Black Road; Joliet, Illinois
60435; and if to Executive, to Executive’s most recent address in the Employer’s
records; or, in each respective case, to such other address as either Party may
furnish to the other in writing, except that notices of changes of address shall
be effective only upon receipt.
9.    Indemnification.
(a)    Insurance. The Bank shall provide Executive (including Executive’s heirs,
personal representatives, executors, and administrators) during the Employment
Period with coverage under a directors’ and officers’ liability insurance policy
at its expense.
(b)    Hold Harmless. In addition to the insurance coverage provided for in this
Section 9, the Employer shall hold harmless and indemnify Executive (and
Executive’s heirs, personal representatives, executors, and administrators) to
the fullest extent permitted under applicable law, but also subject to the
limits of applicable law, against all expenses and liabilities reasonably
incurred by Executive in connection with or arising out of any action, suit, or
proceeding in which Executive may be involved by reason of having been an
officer of the Employer (whether or not Executive continues to be an officer at
the time of incurring such expenses or liabilities), with such expenses and
liabilities to include judgments, court costs, and attorneys’ fees and the cost
of reasonable settlements.
(c)    Advancement of Expenses. If Executive becomes a party, or is threatened
to be made a party, to any action, suit, or proceeding for which the Employer
has agreed to provide

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    12

--------------------------------------------------------------------------------



insurance coverage or indemnification under this Section 9, the Bank shall, to
the full extent permitted under applicable law, advance all expenses (including
reasonable attorneys’ fees), judgments, fines, and amounts paid in settlement
(collectively “Expenses”) incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending, or
completed action, suit, or proceeding, subject to receipt by the Bank of a
written undertaking from Executive: (i) to reimburse the Bank for all Expenses
actually paid by the Bank to or on behalf of Executive if it shall be ultimately
determined that Executive is not entitled to indemnification by the Bank for
such Expenses; and (ii) to assign to the Bank all rights of Executive to
indemnification, under any policy of directors’ and officers’ liability
insurance or otherwise, to the extent of the amount of Expenses actually paid by
the Bank to or on behalf of Executive.
10.    Applicable Law. All questions concerning the construction, validity, and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Illinois applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction.
11.    Mandatory Arbitration. Except as provided in Section 6(e), if any dispute
or controversy arises under or in connection with this Agreement, and such
dispute or controversy cannot be settled through negotiation, the Parties shall
first try in good faith to settle the dispute or controversy by mediation
administered by the American Arbitration Association under its Commercial
Mediation Procedures. If such mediation is not successful, the dispute or
controversy shall be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The FDIC may
appear at any arbitration hearing but any decision made thereunder shall not be
binding on the FDIC.
12.    Equitable Relief. Notwithstanding Section 11, either Party may file a
request with a court of competent jurisdiction for equitable relief, including
injunctive relief, pending resolution of any claim through the arbitration
procedure set forth herein; provided, however, that in such cases, the trial on
the merits of the claims shall occur in front of, and shall be decided by, the
arbitrator, who shall have the same ability to order legal or equitable remedies
as could a court of general jurisdiction.
13.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof, and supersedes all prior
negotiations, undertakings, agreements, and arrangements with respect thereto,
whether written or oral. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. Without limiting the generality of the foregoing,
if the scope of any covenant contained in this Agreement is too broad to permit
enforcement to its full extent, such covenant shall be enforced to the maximum
extent permitted by law, and such scope may be judicially modified accordingly.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    13

--------------------------------------------------------------------------------



14.    Withholding of Taxes. The Employer may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as may be required
pursuant to any law, governmental regulation, or ruling.
15.    No Assignment. Executive’s right to receive benefits under this Agreement
shall not be assignable or transferable whether by pledge, creation of a
security interest, or otherwise, other than a transfer by will or by the laws of
descent or distribution. In the event of any attempted assignment or transfer
contrary to this Section 15, the Employer and the Affiliates shall have no
liability to pay any amount so attempted to be assigned or transferred. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees, and legatees.
16.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Employer, its successors, and assigns.
17.    Legal Fees. In the event that either Party commences mediation,
arbitration, litigation, or any similar action to enforce or protect such
Party’s rights in accordance with and under this Agreement, the prevailing Party
in any such action shall be entitled to recover reasonable attorneys’ fees and
other costs (including the costs of experts, evidence, and counsel) relating to
such action, in addition to all other entitled relief, including damages and
injunctive relief.
18.    Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Parties.
19.    Code Section 409A.
(a)    To the extent any provision of this Agreement or action by the Employer
would subject Executive to liability for interest or additional taxes under Code
Section 409A, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Employer. It is intended that this Agreement will
comply with Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent. Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of Executive’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section 409A.
For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). This Agreement may be amended to
the extent necessary (including retroactively) by the Employer to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement. This
Section 19 shall not be construed as a guarantee of any particular tax effect
for Executive’s benefits under this Agreement and the Employer does not
guarantee that any such benefits will satisfy the provisions of Code
Section 409A or any other provision of the Code.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    14

--------------------------------------------------------------------------------



(b)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is determined to be a Specified Employee as of the Termination Date,
then, to the extent required pursuant to Code Section 409A, payments due under
this Agreement that are deemed to be deferred compensation shall be subject to a
six-month delay following the Termination Date; and all delayed payments shall
be accumulated and paid in a lump-sum payment as of the first day of the seventh
month following the Termination Date (or, if earlier, as of Executive’s death),
with all such delayed payments being credited with interest (compounded monthly)
for this period of delay equal to the prime rate in effect on the first day of
such six-month period. Any portion of the benefits hereunder that were not
otherwise due to be paid during the six-month period following the Termination
Date shall be paid to Executive in accordance with the payment schedule
established herein.
20.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including,” and the words “to,” “until,” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Bank; (e) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (f) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits); (h) any
reference to a document or set of documents, and the rights and obligations of
the parties under any such documents, means such document or documents as
amended from time to time, and all modifications, extensions, renewals,
substitutions, or replacements thereof; (i) all words used shall be construed to
be of such gender or number as the circumstances and context require; (j) the
captions and headings of preambles, recitals, sections, and exhibits appearing
in or attached to this Agreement have been inserted solely for convenience of
reference and shall not be considered a part of this Agreement, nor shall any of
them affect the meaning or interpretation of this Agreement or any of its
provisions and (k) all accounting terms not specifically defined herein shall be
construed in accordance with GAAP. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement.
21.    Definitions. As used in this Agreement, the terms defined in this Section
21 have the meanings set forth below.
(a)    “1934 Act” means the Securities Exchange Act of 1934.
(b)    “Affiliate” means each Business Entity that, directly or indirectly, is
controlled by, controls, or is under common control with, the Company or the
Bank, where “control” means (i) the ownership of more than 50% of the Voting
Securities or other voting or equity interests

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    15

--------------------------------------------------------------------------------



of any Business Entity, or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Business Entity.
(c)    “Agreement” means this employment agreement, made and entered into as of
the Effective Date, by and between the Parties.
(d)    “Annual Base Salary” has the meaning set forth in Section 3(a).
(e)    “Average Incentive Bonus” means the average of Incentive Bonuses
determined for the immediately preceding three completed fiscal-year performance
periods of the Bank; provided, however, that if an Incentive Bonus has not yet
been determined for a previously completed fiscal year performance period as of
the Termination Date, then Target Bonus shall be used with respect to such
fiscal year for purposes of calculating the Average Incentive Bonus. For
purposes of calculating the Average Incentive Bonus, fiscal years for which no
bonus was determined to have been earned shall be included in the calculation of
the three-year average.
(f)    “Bank” means First Community Financial Bank.
(g)    “Bank Board” means the Board of Directors of the Bank.
(h)    “Bank Consolidation” has the meaning set forth in the Recitals.
(i)    “Base Compensation” means the amount equal to the sum of (i) the greater
of Executive’s then-current Annual Base Salary or Executive’s Annual Base Salary
as of the date one day prior to the Change in Control, and (ii) the Average
Incentive Bonus.
(j)    “Benefit” has the meaning set forth in Section 4(h)(i).
(k)    “Business Entity” means any corporation, partnership, limited liability
company, joint venture, association, partnership, business trust, or other
business entity.
(l)    “CEO” means the Chief Executive Officer of the Company.
(m)    “Change in Control” means the first to occur of the following:
(i)    The consummation of the acquisition by any “person” (as such term is
defined in Section 13(d) or 14(d) of the 1934 Act) of “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of more than
50% of the combined voting power of the then outstanding Voting Securities of
the Company;
(ii)    During any 12-month period, the individuals who, as of the Effective
Date, are members of the Company Board cease for any reason to constitute a
majority of the Company Board, unless the election, or nomination for election
by the Company’s shareholders, of any new director was approved by a vote of a
majority of the Company Board, in which case such new director shall, for
purposes of this Agreement, be considered as a member of the Company Board; or

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    16

--------------------------------------------------------------------------------



(iii)    The consummation by the Company of: (A) a merger or consolidation if
the Company’s shareholders immediately before such merger or consolidation do
not, as a result of such merger or consolidation, own, directly or indirectly,
more than 50% of the combined voting power of the then outstanding Voting
Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Company outstanding immediately before
such merger or consolidation; or (B) a complete liquidation or dissolution of,
or an agreement for the sale or other disposition of all or substantially all of
the assets of, the Company.
Notwithstanding any provision of this definition to the contrary, a Change in
Control shall not be deemed to have occurred solely because more than 50% of the
combined voting power of the then outstanding securities of the Company are
acquired by (A) a trustee or other fiduciary holding securities under one or
more employee benefit plans maintained by the Company or an Affiliate or (B) any
corporation that, immediately prior to such acquisition, is owned directly or
indirectly by the Company’s shareholders in the same proportion as their
ownership of stock immediately prior to such acquisition.
Further notwithstanding any provision of this definition to the contrary, in the
event that any amount or benefit under this Agreement constitutes deferred
compensation under Code Section 409A and the settlement of or distribution of
such amount or benefit is to be triggered by a Change in Control, then such
settlement or distribution shall be subject to the event constituting the Change
in Control also constituting a “change in control event” under Code Section
409A.
(n)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(o)    “Code” means the Internal Revenue Code of 1986.
(p)    “Company” means First Community Financial Partners, Inc.
(q)    “Company Board” means the Board of Directors of the Company.
(r)    “Compensation Committee” means the Compensation Committee of the Company
Board.
(s)    “Confidential Information” means confidential or proprietary non-public
information concerning the Employer or the Affiliates, including research,
development, designs, formulae, processes, specifications, technologies,
marketing materials, financial and other information concerning customers and
prospective customers, customer lists, records, data, computer programs, source
codes, object codes, database structures, trade secrets, proprietary business
information, pricing and profitability information and policies, strategic
planning, commitments, plans, procedures, litigation, pending litigation, and
other information not generally available to the public.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    17

--------------------------------------------------------------------------------



(t)    “Covered Period” means the period beginning six months prior to a Change
in Control and ending on the date that is 24 months after the Change in Control.
(u)    “Disability” means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Bank.
(v)    “EESA” means the Emergency Economic Stabilization Act of 2008.
(w)    “Effective Date” means the date of consummation of the Bank
Consolidation.
(x)    “Employer” means the Company and the Bank.
(y)    “Employment Period” has the meaning set forth in Section 1.
(z)    “Excise Tax” means the excise tax imposed under Code Section 4999.
(aa)    “Executive” means Glen L. Stiteley.
(bb)    “Expenses” has the meaning set forth in Section 9(c).
(cc)    “FDIA” means the Federal Deposit Insurance Act.
(dd)    “FDIC” means the Federal Deposit Insurance Corporation.
(ee)    “Good Reason” means the occurrence of any one of the following events,
unless Executive agrees in writing that such event shall not constitute Good
Reason:
(i)    A material and adverse change in the nature, scope, or status of
Executive’s position, authorities, or duties from those in effect in accordance
with Section 2 immediately following the Effective Date, or if applicable and
greater, immediately prior to the Covered Period;
(ii)    A material reduction in Executive’s Annual Base Salary or target
Incentive Bonus opportunity, or a material reduction in Executive’s aggregate
benefits or other compensation plans in effect immediately following the
Effective Date, or if applicable and greater, immediately prior to the Covered
Period;
(iii)    A relocation of Executive’s primary place of employment of more than 25
miles from Executive’s primary place of employment immediately following the
Effective Date, or if applicable, prior to the Covered Period, or a requirement
that Executive engage in travel that is materially greater than prior to the
Covered Period;

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    18

--------------------------------------------------------------------------------



(iv)    The failure by an acquirer to assume this Agreement at the time of a
Change in Control; or
(v)    A material breach by the Employer of this Agreement.
Notwithstanding any provision of this definition to the contrary, (A) prior to
Executive’s Termination for Good Reason, Executive must give the Employer
written notice of the existence of any condition set forth in a clause
immediately above within 90 days of its initial existence and the Employer shall
have 30 days from the date of such notice in which to cure the condition giving
rise to Good Reason, if curable, and if, during such 30-day period, the Employer
cures the condition giving rise to Good Reason, such condition shall not
constitute Good Reason and (B) any Termination for Good Reason must occur within
six months of the initial existence of the condition constituting Good Reason.
(ff)    “Incentive Bonus” has the meaning set forth in Section 3(b).
(gg)    “Inventions” means all systems, procedures, techniques, manuals,
databases, plans, lists, inventions, trade secrets, copyrights, patents,
trademarks, discoveries, innovations, concepts, ideas, and software conceived,
compiled, or developed by Executive in the course of Executive’s employment with
the Employer and/or comprised, in whole or part, of Confidential Information.
Notwithstanding the foregoing sentence, Inventions shall not include: (i) any
inventions independently developed by Executive and not derived, in whole or
part, from any Confidential Information or (ii) any invention made by Executive
prior to Executive’s exposure to any Confidential Information.
(hh)    “IRS” means the United States Internal Revenue Service.
(ii)    “Minimum Benefits” means, as applicable, the following:
(i)    Executive’s earned but unpaid Annual Base Salary for the period ending on
the Termination Date;
(ii)    Executive’s earned but unpaid Incentive Bonus, if any, for any completed
fiscal year preceding the Termination Date; provided, however, that Executive
shall not be entitled to any Incentive Bonus in the event of a Termination for
Cause;
(iii)    Executive’s accrued but unpaid vacation pay for the period ending on
the Termination Date;
(iv)    Executive’s unreimbursed business expenses through and including the
Termination Date, provided that all required submissions for expense
reimbursement are made in accordance with the Bank’s expense reimbursement
policy and within 15 days following the Termination Date; and
(v)    The benefits, incentives, and awards described in Section 4(i)(i).
(jj)    “Parties” means the Employer and Executive.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    19

--------------------------------------------------------------------------------



(kk)    “Prior Employer” means the Company.
(ll)    “Reduced Amount” has the meaning set forth in Section 4(h)(i).
(mm)    “Release” means a general release and waiver substantially in the form
attached as Exhibit A.
(nn)    “Repayment Amount” has the meaning set forth in Section 4(h)(i).
(oo)    “Restricted Period” means a period of 12 months immediately following
the termination of Executive’s employment for any reason, whether such
termination occurs during the Employment Period or thereafter.
(pp)    “Restrictive Covenant” has the meaning set forth in Section 6(c).
(qq)    “Severance Amount” means an amount equal to 100% of Executive’s Base
Compensation as of the respective Termination.
(rr)    “Severance Restrictions” means any applicable statute, law, regulation,
or regulatory interpretation or other guidance, including FIL-66-2010 and any
related FDIC guidance, that would require the Employer or any Affiliate to seek
or demand repayment or return of any payments made to Executive for any reason,
including the Employer, an Affiliate or their successors later obtaining
information indicating that Executive has committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).
(ss)    “Specified Employee” means any person who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Bank based upon the 12-month period ending on each December
31st (such 12-month period is referred to below as the “identification period”).
If Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification period. For
purposes of determining whether Executive is a key employee, “compensation”
means Executive’s W-2 compensation as reported by the Bank for a particular
calendar year.
(tt)    “Substantial Business Efforts” means marketing, promotional, purchasing,
sales, or solicitation activities undertaken on behalf of the Employer or an
Affiliate, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid, proposal, or request for any of the
foregoing or (B) visits to the site of the actual or potential business
development and other similar meetings or visits (conducted alone or with other
employees of the Employer or an Affiliate), where such activities would enjoy a
reasonable prospect of success in the absence of any breach of this Agreement.
(uu)    “Target Bonus” means Executive’s target Incentive Bonus for the
applicable fiscal year performance period, if one is used, and if not, the
Target Bonus shall be determined based upon the mid-point between the maximum
Incentive Bonus and the threshold Incentive Bonus for

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    20

--------------------------------------------------------------------------------



the applicable fiscal year performance period, with the threshold bonus based
upon the first level of performance for which some amount of Incentive Bonus
would be payable.
(vv)    “TARP” means the Treasury’s Troubled Asset Relief Program/Capital
Purchase Program.
(ww)    “Termination” means a termination of Executive’s employment with the
Employer and all Affiliates during the Employment Period either:
(i)    By the Employer, other than (A) a Termination for Cause or (B) a
termination as a result of Executive’s death or Disability; or
(ii)    By Executive for Good Reason.
(xx)    “Termination Date” means the date of termination (whether or not such
termination constitutes a Termination) of Executive’s employment with the
Employer and all Affiliates.
(yy)    “Termination for Cause” means a termination of Executive’s employment by
the Employer as a result of any of the following (in each case as determined by
the CEO):
(i)    Executive’s willful and continuing failure to perform Executive’s
obligations hereunder, which failure is not remedied within five business days
after receipt of written notice of such failure from the Employer;
(ii)    Executive’s conviction of, or plea of nolo contendere to, a crime of
embezzlement or fraud or any felony under the laws of the United States or any
state thereof;
(iii)    Executive’s breach of fiduciary responsibility;
(iv)    An act of dishonesty by Executive that has a material adverse effect on
the Employer or an Affiliate;
(v)    Executive’s engagement in one or more unsafe or unsound banking practices
that have a material adverse effect on the Employer or an Affiliate;
(vi)    Executive’s removal or permanent suspension from banking pursuant to
Section 8(e) of the FDIA or any other applicable state or federal law;
(vii)    A material breach by Executive of this Agreement;
(viii)    An act or omission by Executive that has a material adverse effect on
the Employer or an Affiliate in the community; or
(ix)    A material breach of Employer policies as may be in effect from time to
time.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    21

--------------------------------------------------------------------------------



Further, a Termination for Cause shall be deemed to have occurred if, after the
termination of Executive’s employment with the Employer and any Affiliate, facts
and circumstances arising during the course of such employment are discovered
that would have warranted a Termination for Cause.
Further, with respect to clauses (i), (iii), (iv), (vii), (viii), and (ix) of
this definition, Executive shall be entitled to at least 30 days’ prior written
notice of the Employer’s intention to terminate Executive’s employment in a
Termination for Cause, which notice shall specify the grounds for the
Termination for Cause; and Executive shall be provided a reasonable opportunity
to cure any conduct or act, if curable, alleged as grounds for the Termination
for Cause, and a reasonable opportunity to present to the CEO Executive’s
position regarding any dispute relating to the existence of any grounds for
Termination for Cause.
Further, all rights Executive has or may have under this Agreement shall be
suspended automatically during the pendency of any investigation by the CEO or
the CEO’s designee or during any negotiations between the CEO or the CEO’s
designee and Executive regarding any actual or alleged act or omission by
Executive of the type that would warrant a Termination for Cause and such
suspension shall not give rise to a claim of Good Reason by Executive.
(zz)    “Treasury” means the United States Department of the Treasury.
([[)    “Voting Securities” means any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.
22.    Survival. The provisions of Section 6 shall survive the termination of
this Agreement.
[Signature page follows]

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and the Bank has caused this Agreement
to be executed in its name and on its behalf, and Executive acknowledges
understanding and acceptance of, and agrees to, the terms of this Agreement, all
as of the Effective Date.
FIRST COMMUNITY FINANCIAL PARTNERS, INC.
By: /s/ Patrick J. Roe
Print Name: Patrick J. Roe
Title: President & COO
FIRST COMMUNITY FINANCIAL BANK
By: /s/ Roy C. Thygesen
Print Name: Roy C. Thygesen
Title: Chief Executive Officer
EXECUTIVE
By: /s/ Glen Stiteley
Glen L. Stiteley





#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    23

--------------------------------------------------------------------------------




EXHIBIT A
AGREEMENT AND RELEASE AND WAIVER
This AGREEMENT AND RELEASE AND WAIVER (“Agreement”) is made and entered into by
and between [_______________] (the “Company”) and [_______________]
(“Executive”).
WHEREAS, Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of Executive’s employment
with the Company and the termination of that employment; and
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of [_______________], as amended (the
“Employment Agreement”).
NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, Executive and the Company (collectively, the “Parties” and,
individually, each a “Party”), intending to be legally bound, hereby agree as
follows:
1.    Termination of Employment. Executive’s employment with the Company shall
terminate effective as of the close of business on [_______________] (the
“Termination Date”).
2.    Compensation and Benefits. Subject to the terms of this Agreement, the
Company shall compensate Executive under this Agreement as follows
(collectively, the “Severance Payments”):
(a)    Severance Amount. [_______________].
(b)    Accrued Salary and Vacation. Executive shall be entitled to a lump sum
payment in an amount equal to Executive’s earned but unpaid annual base salary
and vacation pay for the period ending on the Termination Date, with such
payment to be made on the first payroll date following the Termination Date.
(c)    COBRA Benefits. [_______________].
(d)    Executive Acknowledgement. Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to Executive with respect to wages, bonuses, severance,
other compensation, or benefits. Executive further acknowledges that the
Severance Payments (other than (b) above) are consideration for Executive’s
promises contained in this Agreement, and that the Severance Payments are above
and beyond any wages, bonuses, severance, other compensation, or benefits to
which Executive is entitled from the Company under the terms of Executive’s
employment or under any other contract or law that Executive would be entitled
to absent execution of this Agreement.
(e)    Withholding. The Severance Payments shall be treated as wages and subject
to all taxes and other payroll deductions required by law.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    A-1

--------------------------------------------------------------------------------



3.    Termination of Benefits. Except as provided in Section 2 above or as may
be required by law, Executive’s participation in all employee benefit (pension
and welfare) and compensation plans of the Company shall cease as of the
Termination Date. Nothing contained herein shall limit or otherwise impair
Executive’s right to receive pension or similar benefit payments that are vested
as of the Termination Date under any applicable tax-qualified pension or other
plans, pursuant to the terms of the applicable plan.
4.    Release of Claims and Waiver of Rights. Executive, on Executive’s own
behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, and agents, both in
their individual and official capacities, and the current and former trustees
and administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the “Releasees”) from all liability, claims, demands, and
actions Executive now has, may have had, or may ever have, whether currently
known or unknown, as of or prior to Executive’s execution of this Agreement (the
“Release”), including liability claims, demands, and actions:
(a)    Arising from or relating to Executive’s employment or other association
with the Company, or the termination of such employment,
(b)    Relating to wages, bonuses, other compensation, or benefits,
(c)    Relating to any employment or change in control contract,
(d)    Relating to any employment law, including
(i)
The United States and State of Illinois Constitutions,

(ii)
The Civil Rights Act of 1964,

(iii)
The Civil Rights Act of 1991,

(iv)
The Equal Pay Act,

(v)
The Employee Retirement Income Security Act of 1974,

(vi)
The Age Discrimination in Employment Act (the “ADEA”),

(vii)
The Americans with Disabilities Act,

(viii)
Executive Order 11246, and

(ix)
Any other federal, state, or local statute, ordinance, or regulation relating to
employment,

(e)    Relating to any right of payment for disability,
(f)    Relating to any statutory or contractual right of payment, and

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    A-2

--------------------------------------------------------------------------------



(g)    For relief on the basis of any alleged tort or breach of contract under
the common law of the State of Illinois or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.
Executive acknowledges that Executive is aware that statutes exist that render
null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.
Executive waives, surrenders, and shall forego any protection to which Executive
would otherwise be entitled by virtue of the existence of any such statutes in
any jurisdiction, including the State of Illinois.
5.    Exclusions from General Release. Excluded from the Release are any claims
or rights that cannot be waived by law, as well as Executive’s right to file a
charge with an administrative agency or participate in any agency investigation.
Executive is, however, waiving the right to recover any money in connection with
a charge or investigation. Executive is also waiving the right to recover any
money in connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission or any other federal or state agency.
6.    Covenant Not to Sue.
(a)    A “covenant not to sue” is a legal term that means Executive promises not
to file a lawsuit in court. It is different from the release of claims and
waiver of rights contained in Section 4 above. Besides waiving and releasing the
claims covered by Section 4 above, Executive shall never sue the Releasees in
any forum for any reason covered by the Release. Notwithstanding this covenant
not to sue, Executive may bring a claim against the Company to enforce this
Agreement, to challenge the validity of this Agreement under the ADEA or for any
claim that arises after execution of this Agreement. If Executive sues any of
the Releasees in violation of this Agreement, Executive shall be liable to them
for their reasonable attorneys’ fees and costs (including the costs of experts,
evidence, and counsel) and other litigation costs incurred in defending against
Executive’s suit. In addition, if Executive sues any of the Releasees in
violation of this Agreement, the Company can require Executive to return all but
a sum of $100 of the Severance Payments, which sum is, by itself, adequate
consideration for the promises and covenants in this Agreement. In that event,
the Company shall have no obligation to make any further Severance Payments.
(b)    If Executive has previously filed any lawsuit against any of the
Releasees, Executive shall immediately take all necessary steps and execute all
necessary documents to withdraw or dismiss such lawsuit to the extent
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.
7.    Representations by Executive. Executive warrants that Executive is legally
competent to execute this Agreement and that Executive has not relied on any
statements or explanations made by the Company or its attorneys. Executive
acknowledges that Executive has been afforded the opportunity to be advised by
legal counsel regarding the terms of this Agreement, including the Release.
Executive acknowledges that Executive has been offered at least 21 days to
consider this Agreement. After being so advised, and without coercion of any
kind, Executive freely, knowingly, and voluntarily enters into this Agreement.
Executive acknowledges that Executive may revoke this Agreement within seven
days after Executive

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    A-3

--------------------------------------------------------------------------------



has signed this Agreement and acknowledges understanding that this Agreement
shall not become effective or enforceable until seven days after Executive has
signed this Agreement (the “Effective Date”), as evidenced by the date set forth
below Executive’s signature on the signature page hereto. Any revocation must be
in writing and directed to [_______________]. If sent by mail, any revocation
must be postmarked within the seven-day period described above and sent by
certified mail, return receipt requested.
8.    Restrictive Covenants. Section 6 of the Employment Agreement (entitled
“Restrictive Covenants”), shall continue in full force and effect as if fully
restated herein.
9.    Non-Disparagement. Executive shall not engage in any disparagement or
vilification of the Releasees, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the Releasees, including regarding management style, methods of doing business,
the quality of products and services, role in the community, or treatment of
employees. Executive shall do nothing that would damage the Company’s business
reputation or goodwill.
10.    Company Property.
(a)    Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.
(b)    Executive shall not, at any time on or after the Termination Date,
directly or indirectly use, access, or in any way alter or modify any of the
databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates. Executive acknowledges that any such conduct by Executive would be
illegal and would subject Executive to legal action by the Company, including
claims for damages and/or appropriate injunctive relief.
11.    No Admissions. The Company denies that the Company or any of its
affiliates, or any of their employees or agents, has taken any improper action
against Executive, and this Agreement shall not be admissible in any proceeding
as evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.
12.    Confidentiality of Agreement. Executive shall keep the existence and the
terms of this Agreement confidential, except for Executive’s immediate family
members and Executive’s legal and tax advisors in connection with services
related hereto and except as may be required by law or in connection with the
preparation of tax returns.
13.    Non-Waiver. The Company’s waiver of a breach of this Agreement by
Executive shall not be construed or operate as a waiver of any subsequent breach
by Executive of the same or of any other provision of this Agreement.

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    A-4

--------------------------------------------------------------------------------



14.    Applicable Law; Mandatory Arbitration and Equitable Relief. All questions
concerning the construction, validity, and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by Sections 10, 11, and 12 of the Employment Agreement as if restated herein in
their entirety.
15.    Legal Fees. In the event that either Party commences mediation,
arbitration, or litigation to enforce or protect such Party’s rights under this
Agreement, the prevailing Party in any such action shall be entitled to recover
reasonable attorneys’ fees and costs (including the costs of experts, evidence,
and counsel) and other costs relating to such action, in addition to all other
entitled relief, including damages and injunctive relief.
16.    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of Executive
pursuant to any claim arising out of or related in any way to Executive’s
employment with the Company and the termination of that employment.
17.    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns.
18.    Enforcement. The provisions of this Agreement shall be regarded as
divisible and separable and if any provision should be declared invalid or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remaining provisions shall not be affected thereby. If the
scope of any restriction or requirement contained in this Agreement is too broad
to permit enforcement of such restriction or requirement to its full extent,
then such restriction or requirement shall be enforced to the maximum extent
permitted by law, and Executive hereby consents that any court of competent
jurisdiction may so modify such scope in any proceeding brought to enforce such
restriction or requirement. In addition, Executive stipulates that breach by
Executive of restrictions and requirements under this Agreement will cause
irreparable damage to the Releasees in the case of Executive’s breach and that
the Company would not have entered into this Agreement without Executive binding
Executive to these restrictions and requirements. In the event of Executive’s
breach of this Agreement, in addition to any other remedies the Company may
have, and without bond and without prejudice to any other rights and remedies
that the Company may have for Executive’s breach of this Agreement, the Company
shall be relieved of any obligation to provide Severance Payments and shall be
entitled to an injunction to prevent or restrain any such violation by Executive
and all persons directly or indirectly acting for or with Executive. Executive
stipulates that the restrictive period for which the Company is entitled to an
injunction shall be extended in for a period that equals the time period during
which Executive is or has been in violation of the restrictions contained
herein.
19.    Construction. In this Agreement, unless otherwise stated, the following
uses apply: (a) references to a statute shall refer to the statute and any
amendments and any successor statutes, and to all regulations promulgated under
or implementing the statute, as amended, or its successors, as in effect at the
relevant time; (b) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including,” and the words “to,” “until,” and “ending on” (and the like) mean
“to, but excluding”; (c) references to a governmental or quasi-governmental
agency, authority, or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(d) indications of time of day shall be based upon the time applicable to the
location of the principal

#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    A-5

--------------------------------------------------------------------------------



headquarters of the Company; (e) the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation,” (and the like)
respectively; (f) all references to preambles, recitals, sections, and exhibits
are to preambles, recitals, sections, and exhibits in or to this Agreement;
(g) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” (and the
like) refer to this Agreement as a whole (including exhibits); (h) any reference
to a document or set of documents, and the rights and obligations of the parties
under any such documents, means such document or documents as amended from time
to time, and all modifications, extensions, renewals, substitutions, or
replacements thereof; (i) all words used shall be construed to be of such gender
or number as the circumstances and context require; (j) the captions and
headings of preambles, recitals, sections, and exhibits appearing in or attached
to this Agreement have been inserted solely for convenience of reference and
shall not be considered a part of this Agreement, nor shall any of them affect
the meaning or interpretation of this Agreement or any of its provisions and
(k) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same Agreement.
20.    Future Cooperation. In connection with any and all claims, disputes,
negotiations, governmental, internal or other investigations, lawsuits, or
administrative proceedings (the “Legal Matters”) involving the Company or any
affiliate, or any of their current or former officers, employees or board
members (collectively, the “Disputing Parties” and, individually, each a
“Disputing Party”), Executive shall make himself reasonably available, upon
reasonable notice from the Company and without the necessity of subpoena, to
provide information and documents, provide declarations and statements regarding
a Disputing Party, meet with attorneys and other representatives of a Disputing
Party, prepare for and give depositions and testimony, and otherwise cooperate
in the investigation, defense, and prosecution of any and all such Legal
Matters, as may, in the good faith and judgment of the Company, be reasonably
requested. The Company shall consult with Executive and make reasonable efforts
to schedule such assistance so as not to materially disrupt Executive’s business
and personal affairs. The Company shall reimburse all reasonable expenses
incurred by Executive in connection with such assistance, including travel,
meals, rental car, and hotel expenses, if any; provided such expenses are
approved in advance by the Company and are documented in a manner consistent
with expense reporting policies of the Company as may be in effect from time to
time.
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.
[_______________]


EXECUTIVE
By:                   
   [Name]
[Title]
Date:                    
   
[Name]


 
Date:     




#847553v2_IMAN_ - Stiteley First Community Financial Employment Agreement    A-6